Citation Nr: 0032448	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  97-07 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1968 to August 
1971, dates verified by the National Personnel Records Center 
(NPRC).  His Army DD 214 shows entry into service in 
September 1969.

This appeal is from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
regional office (RO).

The Board of Veterans' Appeals (Board) remanded this case in 
January 1999.  The case is now returned to the Board.

VA denied a claim for service connection for depression in 
June 1990 from which the veteran never perfected an appeal.  
The instant claim for service connection for PTSD is a new 
and distinct claim, because unique medical and regulatory 
factors pertain to PTSD.  See Diagnostic and Statistical 
Manual of Mental Disorders code 309.81 (4th ed. 1994); 
38 C.F.R. § 3.304(f) (2000).  Consequently, the claim is not 
subject to the burden of producing new and material evidence 
to reopen a previously disallowed claim.  See 38 U.S.C.A. 
§ 5108 (West 1991).


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no credible evidence that the veteran 
experienced a stressor in service that precipitated PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by wartime service.  
38 U.S.C.A. §§ 1110, 1154 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

On an April 1968 medical history on entrance into service, 
the veteran reported a history of nervous trouble.  The 
reviewing doctor's note indicated the problem (illegibly 
identified) was not considered disqualifying for service.  
The entrance medical examination was psychiatrically 
negative.  The veteran sought psychiatric counseling in 
November 1970 to talk about drugs and personal problems.  The 
examiner noted that the veteran was not addicted to drugs, 
and his personal problems pertained to a desire for a 
hardship discharge.  Counseling addressed his personal goals 
such as finishing his GED.  In June 1971, he complained of 
insomnia.  The veteran endorsed present or past "depression 
or excessive worry" and "nervous trouble of any sort" on 
his August 1971 separation medical history (Standard Form 
93).  The separation examination report showed no psychiatric 
finding, positive or negative, and the examiner noted in the 
remarks section, "See SF 93."

Service personnel records reveal specialized training as a 
mechanic.  He had principal duty as a powerman in Europe from 
January 1969 to May 1970.  He served in Vietnam from August 
2, 1970, to July 29, 1971.  His principal duty was general 
vehicle repairman, assigned to the 549th Light Maintenance 
Company.  His conduct and efficiency were rated as 
unsatisfactory during the period from August 2, 1970, to 
January 27, 1971.  He was in Vietnam during an unnamed 
campaign.  His authorized awards and decorations were the 
National Defense Service Medal, the Vietnam Service Medal, 
the Republic of Vietnam Campaign Medal with "60" device, 
three Over Seas bars, and a Sharpshooter qualification on the 
M14 weapon, which was issued in 1968.  He was AWOL (absent 
without leave) from on or about June 7, 1970, to on or about 
July 6, 1970, for which he was convicted by summary court 
martial and sentenced to 30 days confinement, forfeit of pay, 
and reduction in grade from Specialist 4 to Private E1.

In April 1990 the veteran had two VA hospitalizations.  The 
diagnoses in each instance were multiple substance abuse 
(cocaine, cannabis, alcohol) and antisocial personality 
disorder.  The hospital reports noted a history of drug abuse 
beginning by at least age 10.  He reported that in service he 
had Article 15s and courts martial related to violating 
rules, driving his truck over Vietnamese civilians and 
disobeying direct orders.  He reported continuous heroin 
addiction and alcohol abuse during service.  On VA 
hospitalization in September and October 1990, the diagnoses 
were chronic mixed substance abuse.  The veteran gave a 
history that included jail time for assault and drugs, 
suicide attempt in 1977, and multiple alcohol 
detoxifications.  Each hospital report documented the 
veteran's resistance to or noncompliance with facility rules 
and his repeated voluntary termination of treatment.

VA outpatient records from October 1990 to October 1993 
reveal impressions and diagnoses of rule out PTSD, rule out 
personality disorder, and personality disorder with few 
symptoms of PTSD.  The veteran's living habits, social 
isolation, violent behavior, nonconformance with rules and 
bizarre behaviors were documented.

In November 1993, the veteran filed an informal claim for 
service connection for PTSD.  The RO mailed him a letter in 
December 1993 requesting that he provide information related 
to his claim.  The RO requested and received the veteran's 
service personnel records in December 1993.  The veteran did 
not respond within one year, and the RO did not adjudicate 
the claim.

In June 1995, the veteran filed an informal claim for service 
connection for PTSD.  He reported that he saw a mental health 
doctor and a chaplain while on active duty, and he reported 
the locations of VA treatment since service.  In March 1995, 
the RO requested by letter that the veteran provide 
information related to his claim.  Specifically, the RO 
requested that he specify his unit at the time of the 
stressful incident or incident, describe his duty 
assignments, describe the incident or incidents including 
names and other identifying information about other 
participants, list his medals, decorations or commendations, 
state if he was wounded and if he received the Purple Heart, 
whether he was a prisoner of war and if so, when and where 
confined, the current daily effect of his disorder, and the 
dates and places of psychiatric treatment since service.

In July 1995, the veteran responded to the RO's inquiry.  He 
reported his unit and duty in Vietnam.  He stated he was a 
truck driver and perimeter guard.  He said he drove to the 
village twice a week, and near the end of his tour, he was a 
"full time 72 hour perimeter guard," conducting morning 
sweeps and flame thrower escort.  He stated that while he was 
in Vietnam, his father had seven heart attacks and that he 
tried to get a compassionate reassignment or hardship 
discharge because he was the only son to carry on the family 
name.  He stated that he was told he had too many critical 
military occupational specialties (MOS), and his written 
request was denied.  He reported that his dog was poisoned, 
"and something else?"  He stated he could not handle the 
stress and went to drugs, did not like them, and quit on his 
own.  He alleged that he was then "put in charge of the 1st 
in-country de-tox unit.  I was assigned to hand out Thorazine 
to my troops," and that he fought his men, had his teeth 
damaged and had ear problems for which he went on sick call 
and also to see the chaplain on many occasions.  He reported 
the medals and decorations listed in his personnel records.  
He did not report any dates, locations, or other people 
involved.  He listed names of health care providers and 
locations without dates and referred to "many others" whose 
names he could not remember.

The veteran sought VA psychiatric hospitalization in 
September 1995.  He reported that he could not live in the 
jungle anymore.  He identified himself as a Vietnam veteran 
who had been living in social isolation in the woods for 10 
years, supporting himself by poaching.  He presented as 
irritable and gave a long story of paranoid ideation and 
thought insertion.  He denied auditory hallucinations, use of 
alcohol or illegal drugs.  On mental status examination, he 
was cooperative and a poor historian, disheveled and unkempt.  
He made poor eye contact.  His level of psychological 
distress seemed moderate, and he showed some psychomotor 
agitation.  He was alert and oriented to time, place and 
person.  He was logical, relevant, and coherent, without 
looseness of association.  He reported thought insertion.  
There was no evidence of pressure of speech or flight of 
ideas.  There was some evidence of delusional thinking.

The veteran reported going through a VA detoxification 
program 10 years previous to current admission and not using 
drugs or alcohol since, except he tried to have one beer a 
year, but he did not last year.  The veteran reported that he 
lived in the woods most of the time, had two past suicide 
attempts, and had been in jail for "cleaving a guy" with a 
knife.  He reported desire to kill various people, including 
the President.

The veteran reported he served in Vietnam as a perimeter 
guard and requested additional tours but was denied.  The 
veteran obtained an initial diagnosis of PTSD and psychotic 
disorder not otherwise specified.  His problem list included 
PTSD symptoms related to Vietnam, i.e., irritability, 
hypervigilance, and lifestyle an attempt to recreate 
experience in Southeast Asia.  After two weeks of psychiatric 
treatment, the final diagnosis was PTSD, chronic, with 
psychotic features and dysthymic disorder.

The veteran had a VA psychiatric examination for compensation 
purposes in October 1995.  The veteran reported that he was a 
truck driver and perimeter guard in a combat zone in Vietnam.  
He reported a 15-year history of substantial unemployment and 
various short-term laboring jobs.  His major complaints were 
lack of financial resources and depression.  He described a 
recurrent nightmare and other symptoms.  He reported that 
when he drives a truck he has flashbacks of Vietnam when he 
sees road construction.  The veteran reported that his father 
had seven heart attacks while the veteran was in Vietnam, but 
the veteran could not get emergency leave.  The examiner took 
a pre- and post-service social history, which included that 
he had five siblings, all with substance abuse problems.  He 
reported childhood sexual abuse by a brother and his friend, 
being beaten by his father, his mother having emotional 
problems, his shooting himself in the leg at age fourteen and 
running away from home.

The veteran reported that he went to Vietnam after his 
military training and duty in Germany, during which time he 
quickly advanced in rank to "Spec 4."  He reported duty in 
Vietnam mostly as a truck driver and during his last six 
months there as a perimeter guard, which he liked.  He 
reported that he "got too unsocial."  He reportedly 
suffered venereal disease and undocumented head injury with 
four hours loss of memory.  He reported that he abused heroin 
for eight months and then switched to beer.  He stated he was 
placed in charge of detoxifying from heroin seven other 
soldiers, and had to hand out Thorazine; one of them "used 
his head as a battering ram."  He reportedly attempted 
suicide in Vietnam, but it was not documented because they 
made him shave his head and burn his records in order to be 
sent back to the United States.  He stated his base was fired 
upon with machine guns.  He reported that his worst 
experience in Vietnam was being beaten by his own men because 
he became part of the machine and was a patriot.  The 
reported that Vietnam was not so bad because he has been shot 
at more as a civilian than over there.  He reported he was 
discharged right after returning from Vietnam.

Upon review of the veteran's substance abuse history, mental 
health treatment history, and cognitive and emotional 
functioning, the examiner's impression was that the veteran 
displayed a problem of depression and anxiety with mildly 
idiosyncratic thinking and an antisocial style, which 
appeared to have a developmental etiology, possibly 
influenced by a thyroid problem.  He also displayed a problem 
of dependence on multiple illicit substances and of abuse of 
prescribed medications.  The examiner opined that the 
information available failed to indicate any significant 
adverse influence from threatening symbols from his service 
in Vietnam on his current medical condition.  The diagnoses 
were dysthymic disorder with mildly idiosyncratic thinking; 
polysubstance dependence; and antisocial personality style.

VA outpatient psychiatric records from October 1995 to July 
1996 show diagnoses of PTSD, PTSD symptoms, dysthymic 
disorder, generalized anxiety disorder, polysubstance abuse, 
antisocial personality style, and personality disorder not 
otherwise specified.

A private mental health intake report of February 1996 by 
J.W. Bracken, L.C.S.W., noted the veteran's referral by his 
doctor for treatment related to PTSD.  The report listed the 
veteran's symptoms over the years, his social, legal, and 
employment problems, violent behavior, and drug and alcohol 
abuse, said to have begun while in service.  As pre-service 
history, the veteran reported growing up in an upper middle 
class agricultural family without trauma or adverse times.  
He reported that in service, he was trained and served as a 
truck driver and mechanic, and also as a perimeter guard.  He 
reported being in several operations in which he received and 
returned fire; he saw the enemy and his comrades killed.  He 
reported his assignment in charge of a detoxification unit 
and being beaten badly by a group of men in his charge, with 
extensive trauma.  He reported his post-service activities 
and current social isolation and living conditions.  The 
social worker's assessment was that the veteran suffered 
greatly from PTSD.

On VA examination in April 1996, the veteran reported pre- 
and post-service history essentially as previously reported, 
except he reported seven siblings, all with alcohol or drug 
problems.  He reported his Vietnam duty as a truck driver, 
perimeter guard, and other details, including being in charge 
of a detoxification unit during his last five months in 
Vietnam.  He reported having being addicted to heroin and 
beer until he was placed in charge of a detoxification unit 
and he quit abusing drugs and began having trouble with 
others who would not quit.  He stated that occasionally a 
truck was shot at, and occasionally he was shot at while on 
guard duty, but reportedly he was shot at as much during the 
year he spent in California after he returned from Vietnam.  
He reported that his worst memory about Vietnam was wanting 
to come home because his father was sick with seven heart 
attacks and his family needed him and they would not let him 
leave because he had many critical MOSs.  He reported being 
beaten on the head by soldiers at the detoxification unit.  
He reported trying to overdose while in Vietnam, but that 
nobody knew about it.

Upon review of the veteran's substance abuse history, mental 
health treatment history, and cognitive and emotional 
functioning, the examiner's impression was substantially the 
same as in October 1995.  The examiner opined that the 
veteran showed a problem of depression and anxiety with 
idiosyncratic thinking that could be described a 
schizoaffective if it were somewhat more severe, and which 
was exacerbated by substance abuse prior to, during, and 
after his service in Vietnam.  The examiner opined that while 
it was likely that the veteran's experiences in Vietnam may 
exert some sort of indirect exacerbating influence on his 
emotional negativity, that influence does not appear to 
surpass the threshold for clinical significance required to 
be described as a primary factor in his current emotional 
disturbance.  The examiner commented that the current 
examination and its conclusions remained virtually the same 
as in October 1995.

The veteran testified at a hearing in February 1997 that he 
served in Vietnam as a truck driver and mechanic initially, 
and then volunteered to be a "24-hour perimeter guard."  He 
stated he did both duties part time throughout his tour of 
duty.  He reported that his duty included morning sweeps, and 
that he was in rifle firefights, mostly in the evening, about 
once a week, and that he was also shot at while driving his 
truck.  He said he felt in jeopardy at that time.  He denied 
having any mental problems then.  He said he liked the Army 
and did well, with rapid early promotions.  He testified that 
his mental attitude changed in Vietnam; his father had two or 
three heart attacks and his mother told him to come home.  He 
stated that right after that he "got strung out on drugs" 
for four or five months, quitting on his own, and when his 
commander saw that, the commander put him in charge of the 
"detox" unit.  The veteran reported his duty included 
passing out Thorazine and trying to get the guys to turn 
themselves in for "detox."  He reported being beaten on 
several occasions, the worst resulting in loss of memory for 
a day.  He said he turned men in and was beaten for it; his 
life was threatened and he feared for his life.  He stated 
that currently, he thought more about the beatings by his own 
men than about having been shot at.  He believed his mental 
health deteriorated after that.  He reported that he was sure 
he had killed people in Vietnam, because he drove over people 
with his truck and did not stop.  He stated that none of his 
comrades were killed to his knowledge, but that some may have 
been in Da Nang, because a group was sent out and none came 
back.  He stated he was stationed in "Bear Cat" [sic] and 
Long Pien, where there was constant sniping by the enemy, but 
no major attacks.  He denied knowledge why "this company 
commander" put him in charge of the detoxification unit.

The veteran testified about his social and occupational 
course since return from Vietnam.  He reported being treated 
like a "baby killer" when he returned.  He reported he was 
first aware he had a mental health problem in 1985 at Fort 
Myers; before that he had "stabbed a few people," had many 
fights and been in jail, but he did not know he had a 
problem.  He reported that he was in VA drug rehabilitation 
in 1985, and that his first mental health treatment other 
than for substance abuse was recently, when he was diagnosed 
with PTSD.  He reported his treatment and medical regimen 
since initial diagnosis.

Based on statements by the veteran, the Board remanded the 
veteran's case to the RO in January 1999 for further 
development of the evidence.  In January 1999, with a copy to 
the veteran's representative, the RO requested the veteran to 
identify and authorize VA to obtain treatment records from 
private mental health care providers he mentioned in his July 
1995 statement.  The RO provided the veteran forms to 
authorize the release of information.  The RO also requested 
more detailed information about the alleged PTSD stressors, 
listing each of the details needing to be corroborated by 
additional information or evidence.  The RO informed the 
veteran of his obligation to cooperate with VA efforts to 
assist him to obtain evidence and of his ultimate 
responsibility to provide evidence to support his claim.  
When the veteran did not respond, the RO mailed a follow-up 
request to him and to his representative in May 1999.

VA outpatient records of April 1997 to June 2000 show ongoing 
psychiatric treatment.  The diagnostic impressions were, 
listed chronologically, dysthymic disorder, PTSD symptoms, 
antisocial personality traits; dysthymic disorder in 
remission, PTSD symptoms, antisocial personality disorder; 
depression not otherwise specified; depression; and 
personality disorder not otherwise specified.

The RO issued a supplemental statement of the case to the 
veteran and to his representative in June 2000.  The RO 
summarized the notices to the veteran, and the cover letter 
informed the veteran of time to submit further evidence and 
that the RO's next action in his case would be return of his 
appeal to the Board.


II.  Analysis

The veteran's claim of entitlement to service connection for 
PTSD is ready for Board review.  VA has offered to assist the 
veteran to develop his claim.  The veteran has not provided 
essential information missing from his application to permit 
VA to assist him further.  VA may defer assistance in the 
development of evidence when the veteran fails to provide 
essential information.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C. § 5103A(a)(3)).  The Board in its 
January 1999 remand described in detail the deficiencies in 
the veteran's case and how to cure them.  The RO's requests 
to the veteran for information and authorization to assist 
him in establishing his claim, including the supplemental 
statement of the case and its cover letter, discharged any 
other duty to inform the veteran of VA's further action in 
his case.  Id. (to be codified at 38 U.S.C. § 5103A(b), (c)).

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2000).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2000).

PTSD is unique in that the injury, psychic trauma, must be 
documented differently than can other injuries, e.g., a 
broken bone.  Consequently, regulation provides specific 
requirements to establish entitlement to service connection 
for PTSD.

Service connection for post- traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed in- service 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.

38 C.F.R. § 3.304(f) (2000).

The veteran has diagnoses of PTSD.  Implicit in the diagnosis 
is the medical opinion that events reported by the veteran 
constituted stressors sufficient to provoke PTSD.  The 
sufficiency of stressors to provoke PTSD is a medical 
question beyond the competency of the Board.  See Cohen v. 
Brown, 10 Vet. App. 128, 140 (1997).  Whether an alleged 
stressor occurred is a question of fact, and the Board is not 
bound by the medical diagnosis, even if the veteran was 
credible to the examiner.  Id. at 142.

The evidence necessary to establish that a claimed stressors 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  Injuries reported as incurred in combat are presumed 
service connected if there is satisfactory lay evidence and 
if the incurrence of the injury was consistent with the 
circumstances, conditions, or hardships of such service, even 
without any official record of the event, unless the evidence 
of the injury is rebutted by clear and convincing evidence.  
See 38 U.S.C.A. § 1154(b) (West 1991); see also Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).

Where it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If the claimed stressors are not combat-related, or if the 
veteran is not a veteran of combat, then the veteran's lay 
testimony, by itself, is insufficient to establish the 
stressors occurred, and there must be credible supporting 
evidence that the stressors actually did occur.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  "Credible supporting 
evidence" of a noncombat stressor may be obtained from 
service records or other sources, such as statements from 
fellow service members or others who witnessed or knew of the 
alleged events at the time of their occurrence.

Although a veteran of combat may prove injury in combat 
without corroboration, he may not prove he participated in 
combat purely by saying he did.  The veteran has produced no 
corroborative evidence that he engaged in combat with the 
enemy.  He received no awards or decorations indicative of 
participation in combat.  The veteran's MOS was mechanic, and 
no official record corroborates his assignment to any other 
duty.  Assuming without deciding that the veteran was 
stationed in a war or combat zone, mere presence in a combat 
zone is not evidence that he participated in combat.  
VAOPGCPREC 12-99.  It is the distressing event, not the 
presence in a 'combat zone' that may constitute a valid 
stressor for purposes of supporting a diagnosis of PTSD.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).

The only evidence supporting the actual occurrence of alleged 
stressors is the veteran's lay testimony.  To the extent that 
the veteran's allegations of being shot at, or receiving and 
returning fire while serving as a "24 hour," or "72 hour" 
perimeter guard constitutes an allegation of participation in 
combat, the Board finds the allegation without credibility.  
Most discrediting is the veteran's inconsistent testimony 
that he did and did not kill enemy personnel, and that he did 
and did not have comrades who were killed.  In Swann v. 
Brown, 5 Vet. App. 229, 233 (1993), the Court rejected a 
diagnosis of PTSD because of discrepancies in the veteran's 
account of the number of mortar attacks he was in, two or 
"numerous" mortar attacks.  In this case, the inconsistency 
renders it impossible for both accounts to be true.  In light 
of this patent lack of credibility, the Board also does not 
credit accounts of coming under fire while driving a truck.  
In sum, the veteran did not engage in combat with the enemy, 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), and 
no stressor may be presumed to have occurred without credible 
supporting evidence.  Moreau, 9 Vet. App. 389.

The other events that the veteran has reported as purported 
stressors are not reported as combat incurrences.  The 
veteran's reports of being in charge of a detoxification unit 
and administering medicine is incredible on its face.  
Administration of detoxification is a medical matter, as is 
dispensing medicine.  The veteran's personnel records show no 
medical training.  The Board does not believe he administered 
a detoxification unit or administered medication to patients.  
Consequently, the Board must find the veteran's reports of 
being beaten in that context incredible.

Aside from inconsistently reporting that his father had 
either "seven" or "two or three" heart attacks, the 
veteran reported that he was traumatized by the denial of a 
compassion leave or a hardship discharge, which he sought 
because he was the only son.  In two VA medical examinations 
he referred to a brother, and in those examinations, he once 
reported he had five and another time seven siblings.  
Additionally, the single record of psychiatric counseling in 
service, which does show that he sought a hardship discharge, 
shows that the discussion at that time focused on his 
educational goals.  It seems unlikely that where a note was 
made about the topic of discussion, the heart attack of his 
father and that reason for the request for discharge would 
have been omitted.  Finally, the veteran failed to provide 
corroboration of the fact of his father's heart attacks or to 
enable VA to confirm them, which further diminishes his 
credibility.  The Board is compelled to conclude that the 
veteran's account of events is not reliable, and that 
psychological trauma from his father's heart attacks and the 
denial of leave or discharge did not happen.

To the extent the veteran alleges he was traumatized by 
running over civilians, the account is merely uncorroborated, 
as opposed to self-contradicted.  However, the veteran has 
shown such lack of credibility, that the Board does not find 
his testimony credible evidence that such a stressor 
occurred.

In light of the utter lack of credible evidence of the 
occurrence of any event alleged to have been a stressor that 
precipitated PTSD, the Board need not weight the medical 
evidence for probative value in establishing the diagnosis of 
PTSD.


ORDER

Service connection for PTSD is denied.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 

